

116 HR 5380 IH: Senior Guardianship Social Security Protection Act of 2019
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5380IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Mr. Crist (for himself, Mr. Bilirakis, and Mr. Soto) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to require the Commissioner of Social Security to
			 enter into agreements with States to share data related to individuals
			 subject to guardianship, and for other purposes.
	
 1.Short titleThis Act may be cited as the Senior Guardianship Social Security Protection Act of 2019. 2.Information sharing related to State guardianship status (a)In generalSection 205(j)(11) of the Social Security Act (42 U.S.C. 405(j)(11)) is amended—
 (1)by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following:
					
 (B)The Commissioner of Social Security shall— (i)enter into agreements with each State for the purpose of sharing and matching data, on an automated monthly basis, in the system of records of the Social Security Administration with the system of records of each State to identify individuals subject to guardianship in the State who, with respect to such month, are entitled to benefits under this title that are certified for payment to a representative payee; and
 (ii)in any case in which the guardianship arrangement for such an individual has changed in such month, redetermine the appropriate representative payee for such individual.; and
 (2)in subparagraph (C) (as redesignated by paragraph (1)), by amending clause (i) to read as follows—  (i)the term State—
 (I)when used in subparagraph (A), has the meaning given such term for purposes of part E of title IV; and
 (II)when used in subparagraph (B), has the meaning given such term for purposes of subtitle B of title XX;.
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to months beginning on or after the date that is 90 days after the date of the enactment of this Act.
			